NO. 07-01-0110-CR

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                PANEL E

                                     DECEMBER 30, 2002
                               ______________________________

                                            DAVID MEDINA,

                                                                   Appellant

                                                     v.

                                      THE STATE OF TEXAS,

                                                    Appellee
                            _________________________________

               FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                         NO. 43137-E; HON. ABE LOPEZ, PRESIDING
                            _______________________________

Before QUINN and REAVIS, JJ., and BOYD, SJ.*

        David Medina (appellant) appeals from a final judgment under which he was

convicted of delivery of a controlled substance. Through a single issue, he contends that

he was denied due process and a fair trial since the “State failed to allow [him] to take a

shower or sleep on anything other than concrete prior to the [punishment] hearing” and the

trial court “would not allow him to explain his appearance to the jury.” This issue is identical

to that raised in David Medina v. State, No. 07-01-0107-CR, pending in this court.



        *
        John T. Boyd, Chief Justice (Ret.), Seventh Cou rt of Appeals, sitting by assignment. Tex. Gov’t Code
Ann. §75.00 2(a)(1) (V erno n Su pp. 2002 ).
      Consequently, we adopt the reasoning and discussion in our opinion issued this day

in cause number 07-01-0107-CR and conclude that it sufficiently disposes of the single

issue appellant raises at bar. In doing so, we also overrule appellant’s contention and

affirm the judgment entered below.

                                              Brian Quinn
                                                Justice


Do not publish.




                                          2